Case 7:19-mj-02459 Document 1 Filed on 10/10/19 in TXSD ’ Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint
United States District Court

Souihern pists! of Texas _UNITED STATES DISTRICT COURT _ |

2 Dopo afws for the .
: oc 10 2019 ce “Southern District of Texas, 7 "
David J. Bradley; Clerk :

United States of America )
Vv. )

- ©\Oscar Antonio FLORES-ARRIAGA YOB: 1983 USC _ )  CaseNo. M- j@i- 2YSQ- FA

~ oOlJose Ventura DE LEON-FUENTES YOB: 1974 a) -

Mexican National >)

 

Defendant
CRIMINAL COMPLAINT

_I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date of 10/09/2019 in the county of Hidalgo in the Southern _ District of
Texas , the defendant violated _. Title 18 U.S.C. § 924(a)(1)(A) and 2(a)

, an offense described. as follows:

Whoever, knowingly makes any false statement or representation, with respect to the information required to be kept in
the records of a federal firearms licensee.

Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures its
commission, is punishable as a principal. .

This. criminal complaint is based on these facts: —

SEE ATTACHMENT A

M Continued on the attached sheet.
Complainant ‘SSfenature

. Michael Cardenas, ATF Senior Special Agent

Approved b Yy AUSA , Am Greenbaum lo| ! of 14 . Printed name and title
Sworn to before me and signed in my presénce. -
. Date: 10/10/2019 - ESSA . Sa f Cir
, ‘ ° Judge’s signature

Juan Alanis, U.S. Magistrate Judge

Printed name and title

City and state: ° McAllen, TX
Case 7:19-mj-02459 Documént1 Filed on 10/10/19 in TXSD Page 2 of 2

AO 91 (Rev. 02/09) Criminal Complaint

ATTACHMENT A

This affidavit is in support of a criminal complaint charging Oscar Antonio F LORES-ARRIAGA (hereinafter
referred to as "FLORES-ARRIAGA”) and Jose Ventura DE LEON-FUENTES (hereinafter referred to as “DE
LEON-FUENTES”), with the criminal violation set forth in Attachment A. The evidence available to me
demonstrates that there is probable cause that DE LEON-FUENTES aided and abetted FLORES-ARRIAGA in
violating Title 18 U.S.C. Section 924(a)(1)(A) which provides as follows: Whoever, knowingly makes any
false statement or representation with respect to the information required to be kept in the records of a federal

' firearms licensee (FFL).

Further, the Affiant states as follows:

On or about October 9, 2019, ATF Agents, to include your affiant, and HSI Agents were conducting
surveillance in the area of a Federal Firearms Licensee (FFL) located in Hidalgo County, Texas when agents
observed FLORES-ARRIAGA and DE LEON-FUENTES exit the FFL. Agents observed
FLORES-ARRIAGA walking out of the FFL with a brown paper bag and one rifle cardboard box. Agents
observed DE LEON-FUENTES enter the driver's seat and FLORES-ARRIAGA enter the front passenger seat
of a Mexican plated vehicle.

ATF/HSI agents maintained surveillance once DE LEON-FUENTES and FLORES-ARRIAGA departed from
the FFL. Agents made consensual contact with FLORES-ARRIAGA and DE LEON-FUENTES when the .
vehicle driven by DE LEON-FUENTES parked at a residence in Mission, TX. Agents asked
FLORES-ARRIAGA and DE LEON-FUENTES if they would be willing to consensually speak to Agents at
the McAllen HSI Office to which both agreed:

Post Miranda interview of FLORES-ARRIAGA revealed that FLORES-ARRIAGA was recruited by DE
LEON-FUENTES to purchase a Browning .380 pistol and one Browning .270 caliber bolt action rifle for DE
LEON-FUENTES. FLORES-ARRIAGA stated that RE LEON-F UENTES provided him with the money to
ES WGAiMcry Coc
purchase both the firearms. DE TEON-EUENTES stated he was paid approximately $200, for the purchase of
both firearms, for his profit. FLORES-ARRIAGA admitted to making a false statement on ATF Form 4473
when he indicated that he was the actual purchaser when in fact, he was purchasing the firearms for DE
LEON-FUENTES. —

r

Post-Miranda interview of DE LEON-FUENTES revealed that DE LEON-FUENTES provided
FLORES-ARRIAGA with the money to purchase both firearms. DE LEON-FUENTES stated that he provided
. FLORES-ARRIAGA with the money to purchase the firearms so both DE LEON-FUENTES and
FLORES-ARRIAGA could go hunting at a later date. DE LEON-FUENTES stated he knew he could not
purchase the firearms because he was a Mexican National and could not purchase firearms from an FFL.
